The Vice-Chancellor
:&emdash;It is but an equitable title of a right in equity which the complainants set up to have the benefit of the securities which Pendleton held for his own protection, as endorser of the notes, which became the property of the complainants. They could follow those securities or the proceeds into the hands of third persons who had not given value for them whenever they could be found; but third persons receiving and parting with these securities or proceeds in good faith and without notice of the equitable claim or right of the complainants cannot afterwards be made liable to them. The defendants, as assignees of Pendleton, acted in good faith in. receiving the notes assigned and collecting the money upon them, and having paid over or distributed among Pendleton’s creditors the sum of nine hundred and seventy-four dollars, before they had any notice of the complainant’s equitable claim, are now, in equity and justice, to be protected against a second payment. The principle is fairly stated in Haggerty v, Palmer, 6 J. C. R. 438, where the Chancellor observes, if the money had been actually appropriated by the assignees before notice of the suit, and of the injunction, the remedy would have been gone. The remedy for this money is gone as respects these defendants; and the complainants’ bill must be dismissed, with costs.